United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1591
                                   ___________

United States of America,             *
                                      *
                    Appellee,         *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the District
Phillip Anthony Keys, also known      * of Nebraska.
as Phillip Keys, also known as        *
Anthony Weaver, also known as         *          [UNPUBLISHED]
Tony Weaver, also known as Tony       *
Keys, also known as Tony Keyes,       *
                                      *
                    Appellant.        *
                                 ___________

                             Submitted: August 6, 2001

                                  Filed: August 13, 2001
                                   ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       Phillip Anthony Keys appeals the sentence the district court imposed following
Keys's guilty plea to a drug-conspiracy charge. Counsel has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967). In his brief, counsel
notes Keys received a reduction in his sentence for substantially assisting the
government, but argues the government should have allowed Keys more time to
cooperate so Keys could receive an even greater reduction in his sentence. As far as
Keys's reduced sentence is concerned, the extent of the reduction is unreviewable. See
United States v. Coppedge, 135 F.3d 598, 599 (8th Cir. 1998) (per curiam).
Nevertheless, the plea agreement appears to permit Keys to continue to assist the
government and to permit the government to file additional Rule 35(b) motions on his
behalf. Finally, having reviewed the record independently in accordance with Penson
v. Ohio, 488 U.S. 75 (1988), and finding no other nonfrivolous issues, we affirm the
district court and grant counsel's motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-